DETAILED ACTION
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/363,357, filed 25 March 2019 (Now US Patent 10,989,162) and names the inventor or at least one joint inventor named in the prior application. Although Applicant has amended the ADS to indicate that he intended to file a Divisional application, due to the facts of this application it must be filed as a Continuation.  In the above noted application, after a non-final office action Applicant amended the claims (see response filed 07 April 2020) in a manner that prompted the Examiner to issue a Requirement for Restriction (see Requirement mailed 30 April 2020).  The restriction noted that Applicant had now two inventions, one of which was directed towards a coaxial cavity resonator including first and second cavities.  Applicant elected without traverse, choosing an embodiment that did not contain the coaxial cavity resonator with multiple cavities.  A Final Office action was issued that addressed the elected claims (see Final Office action mailed 11 June 2020).  Applicant responded to the final office action with an RCE (see RCE filed 08 September 2020).  That response included amended claims that incorporated non-elected subject matter including a coaxial cavity resonator with first and second cavities.  A Notice of Allowance was issued by the office after considering the amended claims.  Applicant now seeks claims which broadly encompass the patented claims, including a coaxial cavity resonator including first and second cavities.  Accordingly, a Divisional application is not appropriate in this context due to the shifting nature of the claims in the parent case.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,989,162. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all the claimed features of the instant claims in greater detail, including a coaxial cavity resonator including first and second cavities, detecting conditions of the coaxial cavity resonator that compares measured values to known conditions (operational feedback system) and then modulating the coaxial cavity resonator based on the measured conditions.  Because all of the patent claims clearly anticipate the instant claims, and because the claims do not constitute a proper divisional application for the reasons outlined above, the claims are rejected for double patenting.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With the filing of a proper terminal disclaimer, the claims would be allowable for the same reasons presented in application 16/363,357.  Namely the art of record to Trump et al does not teach or suggest a coaxial cavity resonator including a first and second cavity as required by claims 1 and 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623. The examiner can normally be reached Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY L BACON/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747